Kirkpatrick, C. J.
— It appears from the return of the justice, that the jury wrote down their verdict and°delivered the writing to the justice instead of openly pronouncing their verdict. We have no such practice. [121] It would be subject to great abuses. We know of no lawful verdict but that which is pronounced by open voice, in open court; a privy verdict is a differemt thing, and has no resemblance to this case. For this reason let judgment be set aside.
Rossell and Pennington, Justices. — ^Concurred.
Judgment reversed.